                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                    AMARILLO DIVISION


MUAMAR SAYYED ASAD,                                §
a/k/a Muamar Asad Sayyed,                          §
                                                   §
       Petitioner,                                 §
                                                   §
v.                                                 §          2:19-CV-107-M
                                                   §
IMMIGRATION AND CUSTOMS                            §
ENFORCEMENT,                                       §
                                                   §
       Respondent.                                 §



     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
              and DENYING CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge entered Findings, Conclusions and Recommendation in this

case, to which petitioner filed objections. The undersigned United States District Judge has reviewed

de novo those portions of the Findings, Conclusions and Recommendation to which objection was made

and reviewed the remaining Findings, Conclusions and Recommendation for plain error. Finding no

error, the undersigned District Judge ACCEPTS the Findings, Conclusions and Recommendation of

the Magistrate Judge.

       Considering the record in this case, the court DENIES a certificate of appealability insofar as

a certificate of appealability is needed. The Court accepts and incorporates by reference the Magistrate

Judge's Findings, Conclusions and Recommendation filed in this case in support of its finding that

petitioner has failed to show (1) that reasonable jurists would find this Court's "assessment of the

constitutional claims debatable or wrong," or (2) that reasonable jurists would find "it debatable

whether the petition states a valid claim of the denial of a constitutional right" and "debatable whether
[this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,484 (2000).

       In the event petitioner files a notice of appeal:

       ( )     petitioner will proceed in forma pauperis on appeal.

       (X)     petitioner will need to pay the $505.00 appellate filing fee or submit a motion
               to proceed in forma pauperis on appeal.

       SO ORDERED this 15th day of July, 2019.



                                               _______________________________
                                               BARBARA M. G. LYNN
                                               CHIEF JUDGE




                                                Page 2 of 2
